United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2012
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Snofawn Torres-Webber

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: December 25, 2015
                             Filed: January 11, 2016
                                  [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     Snofawn Torres-Webber appeals from the sentence imposed by the District
     1
Court after she pleaded guilty to conspiring to commit robbery. Her counsel has


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence and conditions of supervised release are
unreasonable. We conclude that the within-Guidelines sentence is not substantively
unreasonable. United States v. Cook, 698 F.3d 667, 670 (8th Cir. 2012) (standards
of review). Because Torres-Webber did not object to the conditions of supervised
release at sentencing, we review only for plain error. See United States v. Simons,
614 F.3d 475, 478 (8th Cir. 2010); see also Fed. R. Crim. P. 52(b). There is no such
error. See 18 U.S.C. § 3583(d) (noting that additional conditions of supervised release
must be “reasonably related” to certain 18 U.S.C. § 3553(a) factors, involve “no
greater deprivation of liberty than reasonably necessary,” and be consistent with any
relevant Sentencing Commission policy statements). We have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous
issues for appeal.

      Accordingly, we affirm the sentence, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-